Pursuant to statute Code Crim. Pro., § 485-b) the Clerk of the Supreme Court, New York County, has transmitted to this court his certificate, dated June 1, 1966, which states that the above-named Sam S. Segal (who was admitted to practice by this court on June 28, 1933) was found guilty of taking of unlawful fees and attempted grand larceny in the second degree by the Supreme Court, New York County, after a non jury trial, and that on May 23, 1966 sentence was *592suspended (without probation) on each conviction, by said court. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Sam S. Segal has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that the name of said Sam S. Segal be struck from the roll of attorneys. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.